DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 5/27/2021 has been entered because it does conform to 37 CFR 1.125(b) and (c) however, clarification is request.  Applicant states “no new matter in added” in his remarks section.  For clarity of the record, the Examiner requests that applicant provide a statement of no new matter stating “the substitute specification filed on 5/27/2021 contains no new matter” for the utmost of clarity.

The amendment to the specification filed 5/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The description of Figures 47 constitutes new matter.  It is not clear how the connection between pivoted members “equalize pressure” between them or how this is disclosed in Figure 47. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 05/27/2021.  These drawings are entered.  The replacement drawings, however, remain objected to.  The text associated with the Figures 14-16 is nearly illegible.  The text is not executed in solid black lines.  Furthermore, the shading included in Figures 10-13 makes the details very difficult to discern.  Applicant’s black line rendering of the suitcase is legible, however the remainder of the Figure is shaded with in very poor quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior .

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Objections
Claims 1-6 objected to because of the following informalities:  
Claim 1, line 25:  There are two consecutive commas.  One should be deleted.
Claims 2-6 are objected to as being dependent upon an objected base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 26 and 27 recite rollers and a motor.  These limitations constitute new matter and are not found in Applicant’s original filing.  If these elements are indeed supported somewhere in Applicant’s benefit claim please indicate where by application number and line number.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18-19, 22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following words/phrases lack sufficient antecedent basis:
the width of said aisle (claim 13, lines 5-6; claim 18, line 4)
the extend of opening (claim 13, line 6; claim 18, line 5; claim 24, line 4)
the moveable belt (claim 13, line 23)
the feet of the occupant (claim 19, line 7)
the locked state (claim 19, line 7)
said disengagement of said latch (claim 25, line 4)
the upper stretch of the belt (claim 26, line 2)
Claim 13 recites the phrase “raising to the extent of the drop height.”  This phrase is not understood.  The Examiner understands that Applicant is attempting to explain how the user raises the carry-on bag from resting on the ground to a position of suspension from the user’s hand, without any need to lift over head or bend down low, however clarification is required.  Perhaps “raising said carry-on bag from a resting position on said floor by said drop height to a carry position in which said carry-on bag is suspended from a user’s hand.”  
Claim 18 recites “a bag can move along the belt to an inaccessible portion of the drawer” in line 11.  From the Examiner’s understanding, the bag does not move along the belt.  The Examiner understands that the belt moves the bag along the length of the drawer.  Clarification is required.

Claim 24 recites “a drawer” in line 2.  If Applicant is referring to the same drawer as set forth in line 1, this recitation should read - - the drawer - - or - - said drawer - - for clarity.
In claim 24, Applicant recites that the length of the drawer is significantly longer than the width of the aisle, however, the Applicant is not positively claiming the aisle.  For the sake of clarity, Applicant may wish to recite - - the length of the drawer is configured to be significantly longer than a width of the aisle - - .
Claim 24 recites how the baggage moves relative to the belt.  This is not clear.  It appears that the belt is constrained when the drawer is opening, and then inertial loading will release the belt to an unconstrained condition such that the belt and the baggage continue to move while the drawer itself is stationary.  Clarification is required.  It is not clear how the baggage moves with respect to the belt. 
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-6, 9-12, 20-21 and 23 would be allowable if the claim objection set forth above is corrected.
Claims 13, 18-19, 22 and 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Amendment
Applicant’s response filed on 5/27/2021 has been considered in its entirety.  As set forth above, drawing formalities and formalities with respect to the substitute specification remain.  Furthermore, 112(a) and (b) issues are outstanding in the claim text.  Additional clarity with respect to certain limitation is required as detailed above.  The prior art of record neither singly nor in combination reads on the amended claims, however, clarity is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636